DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 02/11/2022, with respect to claims 1, 4-7, and 10-12 have been fully considered but they are not persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending U.S Application No. (US 2021/0195369A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
1, the claim 1 of the U.S Application No. (US 2021/0195369A1) discloses: 
Current Application
1. A dynamic power positioning method used in a dynamic power positioning system to find out a device location of a device to be measured in a space, wherein the space further comprises a plurality of known location devices, the method comprises the steps of. controlling the device to be measured to transmit a plurality of positioning signals with a plurality of transmission powers; making the plurality of known location devices to receive the plurality of positioning signals, and recording intensities of the plurality of positioning signals, corresponding reception times of the plurality of positioning signals, and coordinates of the plurality of known location devices to a database; finding out a plurality of known location devices corresponding the plurality of positioning signals with higher signal intensities  among the received plurality of positioning signals; obtaining a signal intensity-distance function and a signal intensity-distance standard deviation function from the database; obtaining a plurality of probability distribution planes of the plurality of known location devices with higher signal intensities at a plurality of different transmission powers according to the signal intensity-distance function and the signal intensity-distance standard deviation function; obtaining a final probability distribution plane by multiplving the pluralitv of probabilitv distribution planes with each other; and finding out a location having a maximum probability in the final probability distribution plane to be set as the device location of the device to be measured

2021/0195369

1. A power positioning method, used for a power positioning device to find a device location of a device to be measured in a space, the space comprising a plurality of known location devices, the method comprising the following steps: controlling the device to be measured to transmit a plurality of positioning signals by a plurality of transmission powers; causing a plurality of known location devices to receive the plurality of positioning signals, and recording the plurality of positioning signal intensity, a plurality of corresponding receiving time and coordinates of the plurality of known location devices to a database; finding out the known location device with a larger signal intensity among the received plurality of positioning signals; taking out a signal intensity-distance function and a signal intensity-distance standard deviation function from the database; finding out the plurality of known location devices with the larger signal intensity among different powers according to the signal intensity-distance function and the signal intensity-distance standard deviation function; and grouping the plurality of known location devices according to a 16 plurality of power to find out the device location of the device to be measured.

Nonetheless, the removal of said limitations from the claim 1 of the present application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its  (In re Karlson (CCPA) 136 USPQ 184 ( 1963), claim 1 is not patentably distinct from claim 1.  Same rejections applied to the independents claims 7, over the same version of claim 7 of the current Patent Application.
Allowable Subject Matter
Claims 1, 4-7, and 10-12 are allow.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642